Title: To Thomas Jefferson from Samuel Huntington, 3 June 1781
From: Huntington, Samuel
To: Jefferson, Thomas


        
          Sir
          Philadelphia June 3. 1781
        
        I have been honored with your Excellency’s Letter of the 28th Ulto., previous to which Congress had adopted the Measures contained in their Act of the 31st Ulto., Copy of which is enclosed, for sending Assistance to repel the Enemy in Virginia. No Means in the Power of Congress will be left unessayed to give you all  necessary Aid. I am informed some Arms are now on the Way for Virginia, and the Board of War are still using their Endeavors, not without Prospect of Success, to procure more Arms to supply such Troops from Maryland and this State as may be raised and march to join the Marquis de la Fayette.
        Enclosed are Extracts of Intelligence from the West Indies which you may not have received.
        I have the Honor to be, with very great Respect Your Excellency’s Most obedient Servant,
        
          Sam. Huntington
        
      